Citation Nr: 1415086	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-04 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Friend



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The February 2011 statement of the case reopened the claim for service connection for peripheral neuropathy, to include as due to exposure to Agent Orange, and continued to deny the claim for service connection.  Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy before addressing the claim on its merits.  See 38 U.S.C.A. § 7104 (West 2002); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir 1996).  The Board's discussion can be found below.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.

The issue of entitlement to service connection for peripheral neuropathy, to include as due to exposure to Agent Orange, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACTS

1.  In a final February 2004 rating decision, the RO denied the petition to reopen the claim of entitlement to service connection for peripheral neuropathy, to include as due to exposure to Agent Orange.

2.  The evidence received since the February 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for peripheral neuropathy, to include as due to exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  The February 2004 rating decision that denied the Veteran's petition to reopen his claim of entitlement to service connection for peripheral neuropathy, to include as due to exposure to Agent Orange, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy, to include as due to exposure to Agent Orange.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As the Board finds that new and material evidence has been received to reopen the claim for service connection, the Board concludes that all notification and development actions needed to fairly adjudicate the petition to reopen have been accomplished.  

II.  New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2013).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

The Veteran's original claim for service connection for peripheral neuropathy to include as due to exposure to herbicides was denied in a March 2001 rating decision; the Veteran initiated but did not perfect an appeal of this decision.  Subsequently, this claim was again denied by the RO in a February 2004 rating decision.  In February 2004, the Veteran was advised of the rating decision and his appellate rights.  However, he did not submit a notice of disagreement (NOD) within one year of the rating decision.  The Board further observes, in consideration of 38 C.F.R. § 3.156(b), that no evidence pertaining to the Veteran's claim for peripheral neuropathy was received prior to the expiration of the appeal period stemming from the February 2004 rating decision.  Therefore, the February 2004 rating decision is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) 20.302, 20.1103 (2013).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for entitlement to service connection for peripheral neuropathy, to include as due to exposure to Agent Orange, was originally denied on the merits in a March 2001 rating decision in which the RO found that the Veteran did not present evidence to show that his peripheral neuropathy developed during service or manifested to a compensable degree within one year of his last exposure to Agent Orange.  

Since the last prior final rating decision in February 2004, the Board concludes that the new and material evidence requirement has been met to reopen the claim of entitlement to service connection for peripheral neuropathy, to include as due to exposure to Agent Orange.  In June 2012, the Veteran submitted three separate lay statements from former co-workers with whom he worked following his discharge from service.  The former co-workers explained that they had worked with the Veteran for years and had observed his complaints of pain and numbness in his feet.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  Consequently, the claim of entitlement to service connection for peripheral neuropathy, to include as due to exposure to Agent Orange, is reopened.  


ORDER

New and material evidence has been received, and the petition to reopen the claim of entitlement to service connection for peripheral neuropathy, to include as due to exposure to Agent Orange, is granted to this extent only.  


REMAND

Unfortunately, a remand is required in this case for the issue remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In July 2002, the Veteran was afforded a VA examination to determine the etiology of his peripheral neuropathy.  After interviewing and performing an objective evaluation of the Veteran, the examiner found that the Veteran's symptoms were not consistent with peripheral neuropathy.  Despite having reviewed the assessments made by three separate private physicians that the Veteran had peripheral neuropathy, the examiner opined that the objective findings did support such a diagnosis.  The examiner also determined that the Veteran's subjective complaints of his symptoms were not sufficient.  In addition, the examiner concluded that the Veteran's symptoms were not related to any Agent Orange exposure.  

However, since his July 2002 VA examination, the Veteran has provided competent lay statements regarding continuity of symptomatology that may be related to peripheral neuropathy since service.  In addition to his own statements describing his symptoms over the years, he has provided statements from former co-workers with descriptions of their observations of the Veteran since his discharge from service.  Additionally, the Veteran has submitted an April 2010 private medical opinion linking his current peripheral neuropathy to his exposure to Agent Orange.  On remand, the examiner should provide an addendum opinion to address the lay statements submitted by the Veteran and the private medical nexus opinion when considering whether the Veteran's peripheral neuropathy is due to exposure to Agent Orange or otherwise incurred in service.  The RO/AMC will then have the opportunity to consider the Veteran's claim under recent amendments to the law effective September 6, 2013, concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents; the amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).  The amendment removed the requirement that an acute or subacute peripheral neuropathy appear within weeks or months after exposure and removed the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply.  To effectuate this change, VA replaced the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset."  Under these amendments, early-onset peripheral neuropathy must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer must be transient.  There is still no herbicide-related presumption of service connection for "delayed-onset chronic" peripheral neuropathy.  Rather, early onset peripheral neuropathy must manifest within one year of herbicide exposure, for presumptive purposes.  78 Fed. Reg. 54763 -01 (Sept. 6, 2013). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any of the Veteran's outstanding treatment records for his peripheral neuropathy that are not currently of record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records.  The RO/AMC must then obtain and associate the records with the claims file or virtual record.  

2.  Following the above, schedule the Veteran for a VA examination to determine the nature and onset of his peripheral neuropathy.  This remand and the entire claims file, to include any pertinent medical records contained in Virtual VA, must be reviewed by the examiner in conjunction with the examination.  (If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not otherwise available must be printed and associated with the paper claims file for the examiner's review.)  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After a review of the record on appeal, the examiner is asked to respond to the following:

a.  Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran has "early-onset" peripheral neuropathy, which manifested within one year after the date of last exposure to herbicides.

b.  Whether it is at least as likely as not that the Veteran manifests current residuals of early-onset peripheral neuropathy.

c.  If the Veteran does not have "early-onset" peripheral neuropathy, whether it is at least as likely as not (probability of at least 50 percent) that his current peripheral neuropathy is related to herbicide exposure, including Agent Orange, during military service in Vietnam, or is otherwise attributable to said service.  

d.  Is it at least as likely as not that the Veteran has a current disorder of the feet, claimed as peripheral neuropathy, which has been chronic and continuous since his active duty service?

In rendering any opinion, the examiner is instructed to specifically comment on any statements from the Veteran and his former co-workers regarding the onset and continuation of symptoms.  The medical reasons for accepting or rejecting the lay report should be set forth in detail.  The examiner should also consider the April 2010 private opinion of Dr. Sheely, which opined that the Veteran's peripheral neuropathy seemed quite likely to be related to his exposure to Agent Orange.  

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinion offered.

3.  The RO/AMC should then readjudicate the claim.  If the benefits sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


